Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	Claim Objections
Claims 2, 5-8, 10, 11, 12, 15, 17-19 are objected to because of the following informalities:  
Claim 2 recites “task; and”, whereas similar claims (e.g. claim 15) recite “ task; or”. The examiner assumes “or” is intended, but will examine based on the current claim language, but recommends amending to be consistent.
Claims 2, 5, 6, 10, 11, 12, 15, 17, 18, recite multiple obtaining/receiving inspection tasks from “an inspection system of a port area” and “from a customs system”. This might be confusing as to whether the step is repeated, redundant, or referring to different steps, as there is no clear difference between an inspection system and a customs system as recited in the specification or claim language. As such, the examiner is currently interpreting the customs and inspection systems to be the same.
Claims 7-8 and 18-19 recite “third driving route” without previously reciting a second driving route. It may be confusing to have a “first” and a “third”, but no second. The examiner recommends renaming the driving routes accordingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for determining whether the autonomous vehicle is an Electronic Toll Collection (ETC) system enabled vehicle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The disclosure does not provide any detail as to how an autonomous vehicle would determine whether it is ETC enabled. Such a determination is critical for the claimed actions of how a toll is autonomously paid. Merely stating that the determination happens, as written in the disclosure paragraphs 0053 and 0141, is insufficient for one of ordinary skill in the art to replicate or practice the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-9, 16-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20200159221A1) and further in view of Buzzoni (US20110251716A1).
Regarding claim 1, Wu teaches;
An autonomous vehicle control method (taught as a method for autonomous vehicle transportation, abstract), comprising: 
obtaining a customs inspection task for transporting a target container to customs for inspection [the examiner notes that transporting to customs for inspection is merely intended use; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, obtained from the operation system managing the terminal devices within the port, paragraph 0209); 
controlling an autonomous vehicle (taught as autonomous vehicle transportation with vehicle controllers for each of a plurality of vehicles, paragraph 0041) to transport the target container to a waiting area at an entrance to the customs (taught as transporting to a checkpoint at the entrance of the highway port, paragraph 0045); 
determining an inspection lane corresponding to the autonomous vehicle (taught as), and controlling the autonomous vehicle to move to the inspection lane (taught as transporting the vehicle to a corresponding loading/unloading position, paragraph 0046); 
and controlling the autonomous vehicle to move to a target location in an inspection area specified in the inspection notification to wait for the container to be unloaded (taught as transporting the vehicle to a corresponding loading/unloading position, paragraph 0046, taught as controlling the vehicle to approach a checkpoint to receive clearance, paragraph 0048); and 
controlling the autonomous vehicle to leave the inspection area (taught as controlling a vehicle by a transportation plan, based on transportation tasks, paragraph 0215) when determining that the container has been unloaded (taught as determining whether the vehicle has unloaded goods at a checkpoint, paragraph 0211).  However, Wu does not explicitly teach; obtaining an inspection notification indicating that the customs have decided to inspect the target container.

Buzzoni teaches; obtaining an inspection notification indicating that the customs have decided to inspect the target container (taught as routing a container/tractor for inspection by customs, paragraph 0173).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include routing specifically for customs as taught by Buzzoni in the system taught by Wu in order to improve security and identification of personnel and contents.

	Regarding claim 3, Wu as modified by Buzzoni teaches;
The method of claim 1 (see claim 1 rejection). Wu further teaches; wherein said controlling the autonomous vehicle to transport the target container to the waiting area at the entrance to the customs comprises: 
determining a first driving route from a current location of the autonomous vehicle to the waiting area at the entrance to the customs (taught as planning a route from a current position to the position of a checkpoint, paragraph 0084), and controlling the autonomous vehicle to move to the waiting area at the entrance to the customs along the first driving route (taught as controlling the vehicle to approach a checkpoint to receive clearance, paragraph 0048).  

Regarding claim 5, Wu as modified by Buzzoni teaches;
The method of claim 1 (see claim 1 rejection). Wu further teaches; wherein said determining the inspection lane corresponding to the autonomous vehicle comprises: 
receiving the inspection lane corresponding to the autonomous vehicle from an inspection system in a port area (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, obtained from the operation system managing the terminal devices within the port, paragraph 0209); 
receiving the inspection lane corresponding to the autonomous vehicle from a customs system (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, obtained from the operation system managing the terminal devices within the port, paragraph 0209); 
capturing a second image of an electronic screen[the examiner notes that capturing an image of a screen is merely intended use of capturing an image; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] located in the waiting area using a vehicle- mounted camera, and identifying content in the second image using a predetermined image identification algorithm to obtain the inspection lane corresponding to the autonomous vehicle (taught as using a vehicle sensor to determine clearance information/instructions from a checkpoint, paragraph 0227, and using QR barcodes on stations and terminals to provide information, such as paragraph 0173); or [the examiner is interpreting the “or” to indicate that one of the methods of determining/capturing/identifying loading/unloading status is performed, and thus only one method needs to be taught to meet the claim limitations]
identifying the inspection lane corresponding to the autonomous vehicle as broadcasted by a voice broadcaster using a predetermined voice model.  

Regarding claim 6, Wu as modified by Buzzoni teaches;
The method of claim 1 (see claim 1 rejection). Wu further teaches; wherein said obtaining the inspection notification indicating that the customs have decided to inspect the target container comprises: 
receiving the inspection notification from an inspection system in a port area; 
receiving the inspection notification from a customs system; 
capturing a third image of an electronic screen [the examiner notes that capturing an image of a screen is merely intended use of capturing an image; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] located in the inspection lane using a vehicle- mounted camera (taught as using a vehicle sensor to determine clearance information/instructions from a checkpoint, paragraph 0227, and using QR barcodes on stations and terminals to provide information, such as paragraph 0173), and identifying content in the third image using a predetermined image identification algorithm to obtain the inspection notification (taught as determining information from an image regarding clearance information from a checkpoint, paragraph 0226, including instructions or routing information, paragraph 0227 [such that an inspection for clearance is complete]); or [the examiner is interpreting the “or” to indicate that one of the methods of determining/capturing/identifying loading/unloading status is performed, and thus only one method needs to be taught to meet the claim limitations]
identifying the inspection notification broadcasted by a voice broadcaster using a predetermined voice model.  

	Regarding claim 7, Wu as modified by Buzzoni teaches;
The method of claim 1 (see claim 1 rejection). Wu further teaches; wherein said controlling the autonomous vehicle to move to the target location in the inspection area specified in the inspection notification comprises: 
determining a third driving route from the inspection lane to the target location (taught as planning a second route from a current position to an exit, paragraph 0086), and 
controlling the autonomous vehicle to move to the target location along the third driving route (taught as controlling the vehicle to autonomously move along the second route, paragraphs 0086 and 0230).  

	Regarding claim 8, Wu as modified by Buzzoni teaches;
The method of claim 7 (see claim 7 rejection). Wu further teaches; further comprising, prior to controlling the autonomous vehicle to move to the target location along the third driving route: 
determining from perception information fed back from a vehicle-mounted sensor whether the autonomous vehicle has been cleared by the inspection lane (taught as detecting clearance from the checkpoint using a vehicle mounted sensor, paragraph 0226); and 
if so, executing the step of controlling the autonomous vehicle to move to the target location along the third driving route (taught as controlling the vehicle to move along the route, paragraph 0230).  
	However, Wu does not explicitly teach; or otherwise controlling the autonomous vehicle to wait where it is.
	Buzzoni teaches; or otherwise controlling the autonomous vehicle to wait where it is (taught as holding the container until released from the inspection, paragraph 0173).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include routing specifically for customs as taught by Buzzoni in the system taught by Wu in order to improve security and identification of personnel and contents.

Regarding claim 9, Wu as modified by Buzzoni teaches;
The method of claim 1 (see claim 1 rejection). Wu further teaches; wherein said determining that the container has been unloaded comprises: 
determining that the container has been unloaded when determining that a gravity value fed back from a gravity sensor is smaller than or equal to a predetermined gravity threshold value and remains unchanged for a predetermined time length, the gravity sensor being installed on a platform of the autonomous vehicle; 
determining that the container has been unloaded when receiving a container unloaded indication from an inspection system in a port area; 
determining that the container has been unloaded when receiving a container unloaded indication from a customs system; 
determining that the container has been unloaded when receiving a container unloaded indication from a loading/unloading control device in the inspection area (taught as receiving an indication from the loading/unloading apparatus on whether the vehicle has loaded or unloaded goods, paragraph 0211); 
capturing a fourth image of an electronic screen [the examiner notes that capturing an image of a screen is merely intended use of capturing an image; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] in the inspection area using a vehicle- mounted camera (taught as using a vehicle sensor to determine clearance information/instructions from a checkpoint, paragraph 0227, and using QR barcodes on stations and terminals to provide information, such as paragraph 0173), and identifying content in the fourth image using a predetermined image identification algorithm to obtain a notification that the container has been unloaded; or [the examiner is interpreting the “or” to indicate that one of the methods of determining/capturing/identifying loading/unloading status is performed, and thus only one method needs to be taught to meet the claim limitations]
identifying a notification that the container has been unloaded as broadcasted by a voice broadcaster using a predetermined voice model.  

	Regarding claims 16-20 and 25, it has been determined that no further limitations exist apart from those previously addressed in claims 1, 3, and 5-9. Therefore, claim 25 is rejected under the same rationale as claim 1, claim 16 is rejected under the same rationale as claim 3, and claims 17-20 are rejected under the same rationales as claims 5-9 respectively.

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20200159221A1).
	Regarding claim 10, Wu teaches;
An autonomous vehicle control method (taught as a method for autonomous vehicle transportation, abstract), comprising: 
obtaining a transportation task for transporting a target container from customs to a port area (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, such as from a checkpoint to another position, paragraph 0046); 
controlling an autonomous vehicle (taught as autonomous vehicle transportation with vehicle controllers for each of a plurality of vehicles, paragraph 0041) to move to a waiting area at an entrance to the customs (taught as transporting to a checkpoint at the entrance of the highway port, paragraph 0045); and 
controlling the autonomous vehicle to move to the inspection lane (taught as transporting the vehicle to a corresponding loading/unloading position, paragraph 0046); 
obtaining a pick-up notification (taught as a plan including details on container position to be loaded/unloaded, paragraph 0147), and controlling the autonomous vehicle to move to a target location in the inspection area as specified in the pick-up notification to wait for the target container to be loaded (taught as transporting the vehicle to a corresponding loading/unloading position, paragraph 0046, and controlling the vehicle to approach a checkpoint to receive clearance, paragraph 0048); and 
controlling the autonomous vehicle to move from the inspection area to the port area (taught as controlling a vehicle by a transportation plan, based on transportation tasks, paragraph 0215) when determining that the target container has been loaded (taught as determining whether the vehicle has unloaded goods at a checkpoint, paragraph 0211).  
While Wu does not explicitly teach determining an inspection lane corresponding to the autonomous vehicle, Wu does teach determining the access area that is available, paragraph 0140, Fig 9 step 906. While not explicitly a lane, one of ordinary skill in the art would easily conceive an area to be similar to a lane. 

	Regarding claim 11, Wu teaches;
The method of claim 10 (see claim 10 rejection). Wu further teaches; wherein said obtaining the transportation task for transporting the target container from the customs to the port area comprises: 
receiving the transportation task from an inspection system in the port area (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, obtained from the operation system managing the terminal devices within the port, paragraph 0209); or [the examiner is interpreting the “or” to indicate that one of the methods of determining/capturing/identifying loading/unloading status is performed, and thus only one method needs to be taught to meet the claim limitations]
receiving the transportation task from a customs system.  

	Regarding claim 12, Wu teaches;
The method of claim 10 (see claim 10 rejection). Wu further teaches; wherein said obtaining the pick-up notification comprises: 
receiving the pick-up notification from an inspection system in the port area; 
receiving the pick-up notification from a customs system; 
capturing an image of an electronic screen [the examiner notes that capturing an image of a screen is merely intended use of capturing an image; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)]  located in the inspection lane using a vehicle- mounted camera, and identifying content in the image using a predetermined image identification algorithm to obtain the pick-up notification (taught as using a vehicle sensor to determine clearance information/instructions from a checkpoint, paragraph 0227, and using QR barcodes on stations and terminals to provide information, such as paragraph 0173); or [the examiner is interpreting the “or” to indicate that one of the methods of determining/capturing/identifying loading/unloading status is performed, and thus only one method needs to be taught to meet the claim limitations]
identifying the pick-up notification broadcasted by a voice broadcaster using a predetermined voice model.  

Regarding claim 13, Wu as modified by Buzzoni teaches;
The method of claim 10 (see claim 10 rejection). Wu further teaches; wherein said determining that the target container has been loaded comprises: 
determining that the container has been loaded when determining that a gravity value fed back from a gravity sensor is larger than a predetermined gravity threshold value and remains unchanged for a predetermined time length, the gravity sensor being installed on a platform of the autonomous vehicle; 
determining that the container has been loaded when receiving a container loaded indication from an inspection system in a port area; 
determining that the container has been loaded when receiving a container loaded indication from a customs system; 
determining that the container has been loaded when receiving a container loaded indication from a loading/unloading control device in the inspection area (taught as receiving an indication from the loading/unloading apparatus on whether the vehicle has loaded or unloaded goods, paragraph 0211); 
capturing an image of an electronic screen in the inspection area using a vehicle-mounted camera, and identifying content in the image using a predetermined image identification algorithm to obtain a notification that the container has been loaded; or [the examiner is interpreting the “or” to indicate that one of the methods of determining/capturing/identifying loading/unloading status is performed, and thus only one method needs to be taught to meet the claim limitations]
identifying a notification that the container has been loaded as broadcasted by a voice broadcaster using a predetermined voice model.  

Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20200159221A1) as modified by Buzzoni (US20110251716A1), and further in view of Siereveld (US20130191018A1).
Regarding claim 2, Wu as modified by Buzzoni teaches;
The method of claim 1 (see claim 1 rejection). Wu further teaches; wherein said obtaining the customs inspection task for transporting the target container to the customs for inspection comprises: 
receiving the customs inspection task from an inspection system of a port area (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, obtained from the operation system managing the terminal devices within the port, paragraph 0209); 
receiving the customs inspection task from a customs system (taught as a transportation plan, paragraph 0042, for transporting a vehicle through a highway port, paragraph 0043, obtained from the operation system managing the terminal devices within the port, paragraph 0209); 
capturing a first image of an electronic screen [the examiner notes that capturing an image of a screen is merely intended use of capturing an image; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] using a vehicle-mounted camera (taught as using a vehicle sensor to determine clearance information/instructions from a checkpoint, paragraph 0227, and using QR barcodes on stations and terminals to provide information, such as paragraph 0173), and [the examiner notes that other, similar claims use “or”, but will interpret this case as “and”]
identifying content in the first image using a predetermined image identification algorithm to obtain the customs inspection task (taught as determining information from an image regarding clearance information from a checkpoint, paragraph 0226). However, Wu does not explicitly teach; 
identifying the customs inspection task broadcasted by a voice broadcaster using a predetermined voice model.  
Buzzoni teaches; identifying the customs inspection task broadcasted by a voice broadcaster (taught as being directed via voice communication, paragraph 0103, which would include routing to locations such as customs, paragraph 0173).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include routing specifically for customs as taught by Buzzoni in the system taught by Wu in order to improve security and identification of personnel and contents.
However, Buzzoni does not teach; using a predetermined voice model.
Siereveld teaches; broadcasted by a voice broadcaster using a predetermined voice model (taught as issuing verbal instruction to voice recognition interface for navigation and enacting different functions or modes of a device, paragraphs 0029-0030).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use voice recognition as taught by Siereveld in the system taught by Wu in order to improve human machine interactions. Such a system allows for hands off commands to a device, and allow both human and machine actors obey the instructions broadcasted.

Regarding claim 15, it has been determined that no further limitations exist apart from those addressed in claim 2. Therefore, claim 15 is rejected under the same rationale as claim 2.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20200159221A1) and further in view of Buzzoni (US20110251716A1), and further in view of (Tomita US20060267801A1).
Regarding claim 4, Wu as modified by Buzzoni teaches;
The method of claim 3 (see claim 3 rejection), further comprising, while controlling the autonomous vehicle to move to the waiting area at the entrance to the customs along the first driving route (see claim 3 rejection),
controlling the autonomous vehicle to stop at the toll station and automatically pay a toll (taught as autonomously paying an amount to be paid at a charging station, paragraph 0110), and controlling the autonomous vehicle to continue to move along the first driving route when determining from perception information fed back from the vehicle-mounted sensor that the autonomous vehicle has been cleared by the toll station (taught as controlling the vehicle in response to receiving the leaving instruction information from the charging position, paragraph 0108). 
However, Wu does not explicitly teach; 
determining, when determining from perception information fed back from a vehicle- mounted sensor that there is a toll station ahead along a current road, whether the autonomous vehicle is an Electronic Toll Collection (ETC) system enabled vehicle; and 
if so, controlling the autonomous vehicle to pass through the toll station via an ETC lane, and controlling the autonomous vehicle to continue to move along the first driving route.
Tomita teaches; determining, when determining from perception information fed back from a vehicle- mounted sensor that there is a toll station ahead along a current road (taught as using traffic information data to detect toll roads, paragraph 0038), whether the autonomous vehicle is an Electronic Toll Collection (ETC) system enabled vehicle (taught as using am electronic toll collection, paragraph 0034); and 
if so, controlling the autonomous vehicle to pass through the toll station via an ETC lane, and controlling the autonomous vehicle to continue to move along the first driving route (taught as using an electronic toll collection to perform automatic toll payment, paragraph 0034).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a toll system as taught by Tomita in the system taught by Wu in order to improve transaction efficiency. Tomita teaches that using ETC allows automatic toll payment without stopping (paragraph 0034), which improve the speed at which a vehicle can proceed through a toll/charging station.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

For optical character recognition, related to capturing images and identifying content in shipping yards; US20190026915A1
For load/weight sensors, related to detecting loading and unloading; US20180284793A1
For further loading inspection; US20090225939A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662